DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 9,
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “layer” in claim 9 is used by the claim to mean “a film, foil, or sheet,” while the accepted meaning is “A single thickness of a material covering a surface or forming an overlying part” 
Note that while the three films 60, 61, and 62 are distinct, they are all formed in the same layer of the device.  It is suggested to change the claim to recite a film, foil, or sheet instead of layer to overcome this issue.
As to Claim 10,
This claim stands rejected for reciting and incorporating the above rejected subject matter of claim 9 and therefore stands rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (Fukui) (WO 2017/080211 A1).
Note that US 2018/0313907 A1 is being used as an English translation of the above document and all cited paragraphs come from this document.

    PNG
    media_image1.png
    941
    723
    media_image1.png
    Greyscale

As to Claim 1,
Fukui discloses a magnetic sensor comprising: a sensor substrate (30) having an element forming surface (surface the sensing elements are located on) on which a plurality of magnetic sensing elements (see above figure) including first and second magnetic sensing elements are formed (Figures 4, 5,6), (see above figure),(Paragraphs [0035], [0040]-[0044]), a back surface positioned on an opposite side of the element forming surface (Figures 5,6 / note the surface opposite the element forming surface), and first and second side surfaces substantially perpendicular to the element forming surface and the back surface and positioned opposite to each other (Figures 5,6 / note the left and right side surfaces); a first external magnetic member provided on the element forming surface and disposed between the first and second magnetic sensing elements (see above figure); and a second external magnetic member having a first part covering the first side surface and a second part covering the second side surface (see above figure), wherein the first magnetic sensing element is positioned between the first external magnetic member and the first part of the second external magnetic member in a plan view (see above figure), wherein the second magnetic sensing element is positioned between the first external magnetic member and the second part of the second external magnetic member in a plan view (see above figure), and wherein the first and second parts of the second external magnetic member protrude from the element forming surface (see above figures / note the protrusion can be towards the positive Y-axis direction or away from the element forming surface in the X-axis).
As to Claim 2,
Fukui discloses a protruding amount of the first and second parts from the element forming surface is equal to or less than a distance between the first external magnetic member and each of the first and second parts of the second external magnetic member along the element 
As to Claim 4,
Fukui discloses the second external magnetic member further has a third part that covers the back surface (see above figure), (Figure 5).
As to Claim 5,
Fukui discloses the first and second parts of the second external magnetic member are formed separately from each other so that the back surface of the sensor substrate is exposed without being covered with the second external magnetic member (see above figure), (Figure 6).
As to Claim 6,

    PNG
    media_image2.png
    415
    664
    media_image2.png
    Greyscale

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (Fukui) (WO 2017/080211 A1) in view of Abel et al. (Abel) (US 4,665,362)
Note that the cited paragraphs for Ushioda come from US 2019/0293735.

    PNG
    media_image3.png
    283
    475
    media_image3.png
    Greyscale

As to Claims 3 and 11,
Fukui does not disclose wherein each of the first and second parts of the second external magnetic member has a tapered shape in which a thickness thereof gradually increases from the element forming surface side toward the back surface side.
Abel discloses each of the first and second parts of the second external magnetic member has a tapered shape in which a thickness thereof gradually increases from the element forming surface side toward the back of the second external magnetic member (Figure 1), (Column 2, Lines 4-31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fukui to include each of the first and second parts of the second external magnetic member has a tapered shape in which a thickness thereof gradually increases from the element forming surface side toward the back surface side given the above disclosure and teaching of Abel in order to advantageously provide a more concentrated magnetic field at the magnetic sensor to therefore increase the sensitivity of the sensor and better allow it to detect .
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (Fukui) (WO 2017/080211 A1) in view of Chang et al. (Chang) (US 2017/0059668 A1).
As to Claim 9,
Fukui does not disclose first, second and third magnetic layers formed so as to overlap the element forming surface of the sensor substrate in a plan view, wherein the first magnetic sensing element is provided on a magnetic path formed by a first gap between the first and second magnetic layers, wherein the second magnetic sensing element is provided on a magnetic path formed by a second gap between the first and third magnetic layers, and wherein the first external magnetic member is provided on the first magnetic layer.
Chang discloses first (4), second (54) and third (52) magnetic layers formed so as to overlap the element forming surface (top of (1)( of the sensor substrate in a plan view (Figures 1,2), wherein the first magnetic sensing element (34) is provided on a magnetic path formed by a first gap between the first and second magnetic layers (Figures 1,2), wherein the second magnetic sensing element (32) is provided on a magnetic path formed by a second gap between the first and third magnetic layers (Figures 1,2), and wherein the first external magnetic member (2) is provided on the first magnetic layer (Figures 1,2), (Paragraphs [0019],[0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Fukui to include first, second and third magnetic layers formed so as to overlap the element forming surface of the sensor substrate in a plan view, wherein the first magnetic sensing element is provided on a magnetic path formed by a first gap between the first and second magnetic layers, wherein the second magnetic sensing element is provided on a 
As to Claim 10,
Fukui in view of Ushioda discloses the first overhanging part covers at least a part of the second magnetic layer, and the second overhanging part covers at least a part of the third magnetic layer (Figure 5 / note that in the combination, the overhanging parts will cover parts of the above noted layers).
Allowable Subject Matter
Claims 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to Claim 7,
The primary reason for the allowance of claim 7 is the inclusion of each of the first and second overhanging parts has a shape in which a width thereof is reduced toward the first external magnetic member. It is this feature found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claims 8 and 12,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 9,559,293 to Ausserlechner which discloses a magnet has a magnetic material that overhangs a substrate, 2) US 9,116,018 to Frachon which discloses a U-shaped magnet with a ferromagnetic piece and a sensor located within the U shape, and 3) US 5,781,005 to Vig et al. which discloses various magnetic combinations of magnets and flux guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858